UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332,Nashville, Tennessee (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2010 Date of reporting period: 08/31/2010 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended August 31, 2010 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. TABLE OF CONTENTS Letter from the President 3 A Discussion of Fund Performance 4 Supplementary Portfolio Information 26 Financial Statements of the Monteagle Funds Schedule of Investments: Fixed Income Fund 31 Informed Investor Growth Fund 36 Quality Growth Fund 38 Select Value Fund 42 Value Fund 46 Statements of Assets and Liabilities 49 Statements of Operations 53 Statements of Changes in Net Assets 55 Financial Highlights 60 Notes to Financial Statements 75 Report of Independent Registered Public Accounting Firm 89 Other Information 90 About Your Funds’ Expenses 92 Trustees and Officers of the Trust 95 Board Approval of Investment Sub-Advisory Agreement Quality GrowthFund 98 Select Value Fund Value Fund Fixed IncomeFund LETTER FROM THE PRESIDENT (Unaudited) Dear Fellow Shareholders: As many predicted, we are experiencing a slow recovery from a recent recessionary period. We have witnessed the domestic market bounce off the bottom in March 2009. Even with the unemployment, scandals, bailouts, an offshore disaster, congressional moves, housing defaults and some global uncertainty, the market moved slowly forward. Based on this market movement, I am optimistic for the future. As we see moves in public confidence and inter-locking economic trends, time will tell how volatile housing, corporate, mortgage and credit markets will react. Throughout these changes, we will work hard to keep your interest paramount. Amid uncertain economic and political conditions, the portfolio managers of the Monteagle Funds have endeavored to capitalize on opportunities and maintain their respective styles and strategies. We look forward to continue serving your investment needs. I encourage you to carefully review the information presented in this annual report and thank you for your continued confidence and support of the Monteagle Funds. Sincerely, Paul B. Ordonio, JD President Monteagle Funds 3 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the year ended August 31, 2010, the Monteagle Fixed Income Fund (the “Fund”) had a total return of 7.11%. For the quarter ended August 31, 2010, the Fund had a total return of 3.47%; and for the six months ended August 31, 2010, the Fund had a total return of 4.83%. The fund’s benchmark index, the Barclay’s Capital Intermediate Government/Credit Index, had relative returns of 8.18%, 3.67%, and 5.01% for the twelve, three, and six month periods, respectively. What is the Fund’s investment approach? The investment objective of the Monteagle Fixed Income Fund is total return. The Fund seeks to achieve its objective of total return through price appreciation, and interest income on the bonds and other securities held. The Fund invests in investment grade intermediate term fixed income securities maintaining an average maturity of bonds and notes (on a dollar weighted basis) generally between 3 and 8 years. Securities purchased for the benefit of the Fund are of highest investment grade quality; specifically at least rated A3 or higher by Moody’s Investors Service, Inc. or A- or higher by Standard and Poor’s Ratings Group for corporate bonds. Under normal circumstances, the Fund will invest at least 80% of its assets in fixed income securities, including U.S. government securities, securities issued by agencies of the U.S. government, mortgaged-backed (and similar securities), taxable municipal bonds and corporate debt securities but no more than 70% in any one category. The Fund’s portfolio is actively managed and based on an assessment of economic and market conditions; the average maturity of the portfolio may be lengthened or shortened in an effort to maximize total return. Furthermore, the Fund’s portfolio holdings may vary across market sectors in an effort to maximize total return within the scope of permitted investments defined by the Fund’s prospectus. The Fund may achieve capital appreciation by owning bonds of longer duration (maturity) when interest rates are declining, and by owning bonds of shorter duration (maturity) when interest rates are rising; protecting against large capital depreciation. For this purpose, as managers of the Fund’s investments, we use a proprietary “Bond Market Watch” model (as one forecasting tool) to evaluate macroeconomic indicators and, based on this evaluation, attempt to anticipate interest rate changes. In addition, the Fund may achieve capital (price) appreciation if risk premiums associated with the credit quality and/or market sectors of corporate bonds improves; making the associated scheduled interest payments more certain, thereby creating greater demand (higher prices) for such bonds. The Fund may also achieve increased interest income by purchasing bonds that have associated call options that are exercisable by the issuer of these securities. In exchange for issuing securities that gives the issuer the right to refund the par value prior to the stated maturity, the issuer must compensate potential buyers of these securities with higher interest payments. Based on management’s assessment of the value of the associated option inherent with these securities, the Fund may overweight (underweight) its holdings of these securities, namely callable Government Agency bonds or Mortgage-backed securities. These securities may be less sensitive to moderate increases or decreases in the general level of interest rates. 4 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) What influenced the Fund’s performance? During the 12 months ended August 31, 2010, the Fund improved on the 6.80% return realized the previous year. Over the past year the major factors contributing to fund performance were: • The stability provided by the various liquidity and guarantee programs adopted by the Federal Reserve Bank and the U.S. Treasury “paved” the way for improved credit market conditions and the increased demand for corporate bonds. • Measurements of economic growth expectations have shown decelerating growth. LEI (Leading Economic Indicators), while still positive, have created uncertainty about the possibility of a “double-dip” recession. • Continued high unemployment labor statistics reinforced the possibility of deflationary pressures and further deterioration of the housing and consumer credit markets. • Continued easy monetary policy by the Federal Reserve Bank of the U.S., maintaining short-term rates (Fed Funds overnight lending rate) at historic low levels between 0 - 0.25%. Continuing strong demand for U.S. corporate bonds approached approximately $1.3 trillion of new issuance for all of calendar 2009. For the first half of calendar 2010, new corporate bond issuance remained quite strong at approximately $530 billion. The primary catalysts for the strong demand have been weak U.S. equity performance and a general risk aversion by investors. Over the last twelve months there has been a significant outflow from equity mutual funds into bond mutual funds, and as a result, the yield risk premiums for corporate bonds has continued to decline which in turn has increased the price of most corporate bonds. It is most evident in the quality sector returns for corporate bonds. For the twelve months ending 8/31/2010 the benchmark index returns for the lowest quality investment grade corporate bonds (BBB/Baa) were 14.12%1 ; approximately 2.3% more than the next highest credit sector rated single A. During the year, the Fund maintained a relatively stable allocation to corporate bonds. The Fund’s market value allocation to corporate bonds was 43% and 42% for the periods ending 8-31-2009, and 8-31-2010, respectively. While the Fund’s overall performance benefitted by its allocation to corporate bonds, its relatively higher quality portfolio was negatively affected by not having any significant exposure to the lowest investment grade category of intermediate bonds. As of 8-31-2010 the Fund had less than 5% of its assets invested in BBB/Baa rated corporate bonds. The market value of the benchmark index is comprised of approximately 11% BBB/Baa rated corporate bonds. Under the Fund prospectus, it is not permitted to invest in BBB/Baa rated securities. The Fund can hold securities rated below single - A if it is the result of a rating downgrade. The Fund’s overall performance was also positively affected by the noticeably slower pace of economic growth over the last six month period. After a very strong 4th quarter 2009 of annualized GDP (Gross Domestic Product) growth of 5%, subsequent quarters have significantly underperformed, with the latest reading of 1.6% annualized growth reported for the quarter ended 6-30-2010. The continued economic weakness in light of all of the stimulus programs that have been put in place since the financial collapse in the fall of 2008, has created further uncertainty about our economic prospects. 1 Barclay’s Capital – Intermediate U.S. Government/Credit (Returns, Unhedged) Corporate sub-sector 8-31-2009 to 8-31-2010 5 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Additionally, leading economic indicators of employment continue to disappoint and reinforce the notion of a longer period of slower growth and/or the increasing possibility of another recession. Average weekly unemployment claims are improved from a year ago, when they averaged approximately 550 thousand newly unemployed. However, these claims continue to be high at approximately 460 to 490 thousand. As a result, expectations of rising interest rates in the face of high unemployment and slower growth have significantly diminished. This has buoyed the bond market and has pushed down longer term interest rates over the last six months. Over the last twelve months, the then current 10 year U.S. Treasury Note reached a high yield of 3.99% on 2-22-2010 and as of 8-31-2010, the current yield was 2.47%. The lower yields on the longer maturity bonds have produced greater relative returns than bonds of shorter maturities. Over this past fiscal year, we have increased the overall maturity (duration) of the Fund’s investment portfolio. As of 8-31-2009 the average weighted maturity of the Fund’s portfolio was 3.8 years and at the end of this fiscal year, stands at 4.8 years, while the benchmark index average maturity is 4.5 years. The Fund’s relative performance was positively affected by the increase in overall duration. What is the Fund’s Strategy? The Fund will continue to invest in high quality intermediate term fixed income securities generally between 2 and 10 years in maturity. The Fund will continue to monitor economic conditions through the use of a proprietary model in an attempt to anticipate interest rate changes and lengthen or shorten the duration of the Fund’s portfolio of securities to maximize total return with minimal risk. The Fund will also actively manage portfolio holdings across market sectors in order to maximize total return within the scope of permitted investments defined by the Fund’s prospectus. While we have taken prudent steps to diversify the Fund’s assets by limiting exposure to the credit and interest rate risk associated with any one specific issuer, market sector, or maturity range, those risks cannot be completely eliminated without affecting long-term Fund performance. We remain vigilant and will act in your best interest to preserve the Fund’s asset values. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, LLC. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 6 MONTEAGLE FIXED INCOME FUND PERFORMANCE — August 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Fixed Income Fund Class I Shares and the Barclays Capital Intermediate U.S. Government/Credit Index Average Annual Total Return (for the periods ended August 31, 2010) One Year Five Years Ten Years or Since Inception (a) Monteagle Fixed Income Fund Class I Shares 7.11% 4.84% 5.33% Class A Shares with sales load N/A N/A 2.70% Class A Shares without sales load N/A N/A 5.87% Class C Shares N/A N/A 5.26% Class C Shares with redemption fee N/A N/A 4.21% Barclays Capital Intermediate U.S. Government/Credit Index 8.18% 5.67% 6.10% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2010 for the Class A and Class C Shares. Since inception returns for Class A and Class C are aggregate total returns, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Fixed Income Fund Class I Shares versus the Barclays Capital Intermediate U.S. Government/Credit Index (formerly Lehman Brothers U.S. Intermediate Government/Credit Index). The Barclays Capital Intermediate U.S. Government/Credit Index measures the performance of dollar denominated U.S. Treasuries, government-related (i.e. U.S. and foreign agencies, sovereign, supranational and local authority debt), and investment grade credit structures that have a remaining maturity of greater than or equal to one year and less than ten years. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the Barclays Capital Intermediate U.S. Government/Credit Bond Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Fixed Income Fund, which will not invest in certain securities comprising this index. 7 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? The Monteagle Informed Investor Growth Fund (the “Fund”) declined 4.43% during the fiscal year ending August 31, 2010. This compared with a gain of 4.91% for the Fund’s performance benchmark — the Standard & Poor’s 500 Total Return Index — including credited dividends. What influenced the Fund's performance? The Fund’s performance was adversely affected by these four principle factors during the past fiscal year: 1. The tightly limited number of informed-investor-qualified stocks as candidates for investment in the Fund left it vulnerable with a far greater cash balance than normal, particularly in July, when the market moved sharply higher. 2. The consequential (and ultimately ill-timed) utilization of a diversified list of levered short Exchange Traded Funds (ETFs), believed to be needed as a hedge against a possible decline in the Fund’s stock portfolio, and to provide insurance against the possibility of either deflation or inflation as well as to brace the Fund for a continuation of record market volatility. 3. A portfolio over-weighting of 12.1% in the specialty retail industry relative to a 10.1% weighting in the S&P 500. Portfolio industry stocks included Lululemon Athletica (LULU), Tempur Pedic International (TPX) and Deckers Outdoor, (DECK), which collectively collapsed in price during the second quarter of 2010. 4. The lagging performance of materials stocks in the portfolio, such as Pan American Silver (PAAS), Pioneer Natural Resources (PXD) and Goldcorp, Inc. (GG). New securities purchased for the Fund near fiscal year-end included Cummins, Inc (CMI), Lubrizol Corporation (LZ), Priceline.com (PCLN), Solera Holdings (SLH) and VMware (VMW). Stocks sold near fiscal year-end included Alaska Air Group (ALK), Altera (ALTR), Apple, Inc. (AAPL), Netlogic Microsystems (NETL), Newmont Mining (NEM) and SanDisk Corporation (SNDK) . Stocks bought qualified under the firm’s Informed Investor Strategy. Stocks sold or reduced were done so on the basis of the Firm’s stop-loss rules intended to limit capital loss. The somewhat expanded stop-loss rule for the ETFs kept them in the Fund’s portfolio throughout July and part of August. What is the Fund's strategy and investment approach? The investment technique and strategy the Fund management utilizes, regardless of market conditions or events, is to invest primarily in medium capitalization stocks of well-managed and financially sound companies, largely in which management or large outside investors are significant common stock owners or buyers or where the company itself is repurchasing its own shares on the open market. This investment discipline has come to be known as the Informed Investor Strategy. 8 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Common sense suggests the corporate officers and directors are far closer to the day-to-day activities of the companies they own or manage — and are often in a much more informed position to gauge the long-term effect certain publicly disclosed information or developments may have on the future price of their company’s stock — than the typical Wall Street “expert.” The Fund’s management contends that the best leading indicator of the performance of the stock market is not stock valuations, earnings growth or chart patterns. Rather, it is the collective actions of corporate officers — both public companies and the insiders who run them — in the stock market. It is the ultimate goal of the Firm’s Informed Investor Strategy to ensure that corporate managements’ investment financial interests are aligned with the best interests and profit potential for the company’s shareholders. In the opinion of Fund management, long-term stock market returns of its strategy support this contention. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, LLC. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 9 MONTEAGLE INFORMED INVESTOR GROWTH FUND PERFORMANCE — August 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Informed Investor Growth Fund Class I Shares and the S&P 500 Index Average Annual Total Return (for the periods ended August 31, 2010) OneYear Since Inception(a) Monteagle Informed Investor Growth Fund Class I Shares (4.43)% 9.04% Class A Shares with sales load N/A (15.09)% Class A Shares without sales load N/A (10.62)% Class C Shares N/A (11.04)% Class C Shares with redemption fee N/A (11.93)% S&P 500 Index 4.91% (8.35)% (a) Represents the period from the commencement of operations (April 3, 2008 for Class I and November 6, 2009 for Class A and Class C) through August 31, 2010. Since inception returns for Class A and Class C are aggregate total returns, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Informed Investor Growth Fund Class I Shares versus the S&P 500 Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Informed Investor Growth Fund, which will not invest in certain securities comprising this index. 10 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the twelve months ended August 31, 2010, the Monteagle Quality Growth Fund (the “Fund”) reported a total return of 4.41%. The S&P 500 Total Return Index (“S&P 500”) and the Russell 1000 Growth Total Return Index (“Russell 1000 Growth”), the Fund’s two benchmarks, had total returns of 4.91% and 6.14%, respectively, for the same period. The Fund’s net asset value as of August 31, 2010 was $7.14 versus $6.85 as of August 31, 2009. What is the Fund’s investment approach? The Fund utilizes a growth style, investing in primarily domestic, high quality companies believed to have above-average sustainable and/or accelerating growth with an ability to exceed earnings expectations over time. The underlying belief is that high quality companies outperform over time with less risk. Various quality rankings and other metrics which demonstrate quality, including earnings consistency, are evaluated carefully before a stock is added to the portfolio. The Fund employs a proprietary screening process and bottom-up work to construct portfolios. However, portfolio constraints are established to ensure sufficient diversification by sector as well as by market capitalization. The underlying belief is that diversification provides for greater control of risk in the portfolio, while allowing freedom in individual stock selection. The screening process is designed to identify stocks with rising expectations, as the Fund looks to invest in securities whose growth potential is generally underestimated by the market. Holdings generally have a market capitalization of at least $2 billion, with about 65% to 75% of the portfolio in stocks of over $15 billion. Compared to the S&P 500, the portfolio will typically have a lower dividend yield, a higher price/earnings ratio and a higher expected earnings growth rate. What influenced the Fund’s performance? Over the course of the twelve months ending August 31, 2010, the equity markets delivered a solid if somewhat unexciting mid-single digit positive return. However, this return was still a welcomed improvement from the negative returns delivered by stocks during the prior twelve month period ending August 31, 2009. Continuing the strong advance that began in March of 2009, the rise in stock values continued well into the new calendar year before eventually running out of steam in the late spring of 2010 on concerns related to the sustainability of the current economic recovery. One consistent and noteworthy element of the equity markets over the past twelve months has been the strong delivery of corporate earnings relative to Wall Street expectations. Though this upside earnings surprise has been largely the result of extreme cost control measures put into place during the economic downturn, recent periods have also begun to witness pockets of positive trends in top line revenues as well. Stock fundamentals have not however been the primary factor in determining stocks prices over more recent months. Instead, there has been an increasing and historically high correlation among all asset classes (stocks, bonds, currencies, commodities, gold, etc.) as part of a larger “Risk On, Risk Off” trading pattern on the part of investors. Though the Fund delivered decent performance over the twelve month period, we are disappointed that the strong fundamentals and attractive valuations of portfolio holdings were not more fully rewarded. In particular, portfolio holdings continued to exhibit greater success at meeting or 11 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) exceeding consensus earnings expectations relative to both the style benchmark and the broad market. We believe that strong earnings surprise and positive revision trends will become more of a differentiating factor in stock performance as the current corporate earnings cycle matures. Having now seen tremendous year-over-year growth in corporate earning over the past four quarters, earnings growth in forward quarters should remain solid but will slow from current levels. As of this writing, consensus expectations currently call for a drop in the earnings growth rate for the S&P 500 from 33% in 2010 to 17% in 2011. Based on history, this slowdown in profits growth, likely beginning in the final calendar quarter of 2010, suggests high quality stocks should begin to outperform low quality. Because of greater consistency in earnings delivery, strong balance sheets, and diversified business operations, large cap high quality growth companies tend to act particularly well in periods of slowing profit growth. Based on historical valuations, large cap high quality stocks currently appear substantially undervalued relative to smaller cap and lower quality stocks and we would expect to see this valuation discrepancy close over coming quarters. During the first six months of the fiscal year just ended, reasonable market valuations, strong corporate earnings, and an increased likelihood of a sustainable economic recovery supplied enough fuel to power a further advance in stock prices that capped off a run of four straight quarters of positive returns and a rise in the S&P 500 of 67% since the March 9, 2009 low. The recovery in corporate earnings during this period was notable as to the extent that companies were able to deliver surprisingly strong operating margins despite the continuation of a rather difficult sales environment. The appetite for “riskier” stocks that had been in place since the beginning of the rally continued unabated with smaller cap, higher beta, and lower quality issues leading the advance. All ten economic sectors experienced positive returns with six sectors delivering returns in the double-digits. Consumer Discretionary and Industrials were the two best performing sectors for this period while Financials and Materials were the laggard sectors. For the six months ending February 28, 2010, the Fund’s portfolio delivered performance below that of the Russell 1000 Growth and in line with the S&P 500. Consistent with past market recoveries after meaningful downside moves, the initial stage of the current recovery meaningfully favored low quality stocks over high quality stocks. Historically, the Fund’s philosophy and investment process have not been favorable during periods punctuated by an increased appetite for risk, typically driven by macro factors and without regard to individual company fundamentals. Such an environment typically sees meaningful appreciation in lower quality stocks relative to high quality. During such periods, it has also been the case that positive estimate revision trends have been less likely to be a primary determinant of short term stock performance. This was the case throughout the substantial recovery in stock prices off of the March 2009 bottom. Given the high quality bias of the portfolio, this was a significant headwind for relative performance during this six month period. The portfolio began the period overweight larger cap securities relative to lower cap securities. This greater exposure to larger stocks reflected the valuation discrepancy (undervalued) and attractive fundamentals within this group. This larger cap bias of portfolio holdings relative to the Russell 1000 Growth was a negative factor in a period when smaller cap securities performed much better than larger stocks. Overall, stock selection was a negative factor with four sectors contributing positively and six sectors contributing negatively 12 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) to relative performance. Stock selection was notably negative within the Materials, Health Care, and Information Technology sectors of the portfolio. Stock selection was much stronger within the Energy and Consumer Discretionary sectors. During this period, stocks that contributed most positively to relative returns were Peabody Energy (coal producer, up 41%), Cognizant Technology (technology outsourcing, up 38%), and American Tower (cellular towers, up 35%). Significant detractors from relative performance included Qualcomm (communication chips, down 20%), Bank of America (banking, down 18%), and Activision (gaming software, down 13%). Despite a strong start in the month of March, stock prices retreated during the second half of the fiscal year. Concerns mounted including debt burdens, predominantly among European countries, the Gulf of Mexico oil spill, and disappointing progress on domestic employment. During this period, investors shifted to a “cup half empty” mentality, viewing slowing inflation, strong productivity, and slack capacity utilization as evidence of a pending double-dip recession rather than an attractive economic environment for an accommodative Federal Reserve and sustainable growth. During this period, seven of the ten economic sectors experienced negative returns. Defensive stocks held up better relative to stocks in more economically sensitive groups. This partly reflected profit-taking in many of the cyclical stocks that had performed the strongest in the preceding advance as well as concerns related to the probable impact of a slower economic recovery on corporate earnings growth across the various sectors. For this six month period, the Telecommunications and Consumer Staples sectors fared well while returns were particularly weak in the Energy, Health Care, and Information Technology sectors. The weak relative performance of Health Care stocks was notable as this sector typically holds up better in periods when the market experiences negative returns. However, in this recent period the uncertain impact of the newly enacted Health Care Reform Bill pressured stocks across the sector, especially medical device and pharmaceutical companies. For the six month period ending August 31, 2010, the Fund’s portfolio outperformed the Russell 1000 Growth and underperformed the S&P 500. Even while stocks sold off during the period, there was not the typical distinction between high and low quality stocks that we would have expected to see as uncertainty led to a short-term exodus of stock investors to the sideline. As the move was out of stocks entirely and not just a sector rotation, investors sold what was most liquid. Though the benefit from the portfolio’s high quality profile was muted, portfolio holdings meaningfully beating expectations did hold up much better than the broader universe of stocks. Overall, stock selection was a positive during this period with six sectors contributing positively and four sectors contributing negatively to relative performance. Stock selection was notably positive within the Information Technology, Industrials, and Energy sectors of the portfolio. Selection was notably negative within the Financials and Materials sectors. During this period, stocks that significantly contributed positively to returns were Cognizant Technology (technology outsourcing, up 20%), Apple (computers & consumer devices, up 19%), and Alberto Culver (beauty products, up 13%). Significant negative contributors included Gilead Sciences (biotechnology, down 33%), Visa (debit/credit card network, down 19%), and JP Morgan Chase (banking, down 13%). 13 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) What is the Fund’s Strategy? The Fund will continue to focus on maintaining a diversified portfolio of high quality companies delivering sustainable above-market earnings growth as well as companies poised to experience meaningful acceleration in earnings growth relative to expectations. The Fund’s adviser believes the companies that can exceed expectations in the form of positive earnings surprises will be well rewarded over coming quarters. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, LLC. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 14 MONTEAGLE QUALITY GROWTH FUND PERFORMANCE — August 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Quality Growth Fund Class I Shares, the S&P 500 Index and the Russell 1000 Growth Index Average Annual Total Return (for the periods ended August 31, 2010) One Year Five Years Ten Years or Since Inception (a) Monteagle Quality Growth Fund Class I Shares 4.41% (1.39)% (3.99)% Class A Shares with sales load N/A N/A (6.83)% Class A Shares without sales load N/A N/A (1.93)% Class C Shares N/A N/A (2.48)% Class C Shares with redemption fee N/A N/A (3.45)% S&P 500 Index 4.91% (0.91)% (1.81)% Russell 1000 Growth Index 6.14% 0.10% (5.36)% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2010 for the Class A and Class C Shares. Since inception returns for Class A and Class C are aggregate total returns, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Quality Growth Fund Class I Shares versus the S&P 500 Index and the Russell 1000 Growth Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index and the Russell 1000 Growth Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Monteagle Quality Growth Fund, which will not invest in certain securities comprising these indices. 15 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the year ended August 31, 2010, the Monteagle Select Value Fund (“the Fund”) had a total return of 5.99% (based upon NAV changes). The S&P 500 Total Return Index (“S&P 500” or the “Index”) had a total return of 4.91% for the same period. The Fund’s net asset value per share as of August 31, 2010 is $8.78 versus $8.30 at August 31, 2009. What is the Fund’s investment approach? The Fund’s investment goal is long-term capital appreciation. The Fund uses a “value investing” style by investing under normal circumstances at least 80 percent of its assets in common stock of domestic companies believed to be under-priced relative to comparable securities determined by price-to-earnings ratios, cash flows or other measures. The Fund’s adviser predominately utilizes a reversion-to-the-mean strategy on stock selection in order to achieve its results rather than trying to time market fluctuations. The adviser limits the pool of stocks to consider for purchase to only those equities in the S&P 500 Index. In selecting stocks, the Fund’s adviser establishes valuation parameters by using relative ratios or target prices to evaluate companies on several levels. Additionally, the adviser will generally have the Fund hold between 40 and 60 equities and diversify its holdings across numerous industries, generally limiting issues in any one industry to five securities or unless more securities are needed for limiting specific dollar amounts per security or to over-weight a particular sector. The Fund seeks to maintain a minimum average weighted market capitalization of $5 billion. Value stocks are broadly defined as equities which have a price-to-earnings ratio and a price-to-book ratio less than the relative market average with dividends tending to be higher than the relative market average. Also, value stocks tend to have a beta (a measure of the stocks price volatility relative to the overall market, i.e. the S&P 500) less than 1.0. What influenced the Fund’s performance? During the twelve months ended August 31, 2010, the Fund’s performance was affected by a marginal recovery in the equity markets following the recession of 2008-09. The fear of a double dip recession continues to suppress the full recovery in the equity markets as various domestic issues remain. The issues affecting the markets throughout the year are the domestic housing market decline, the uncertain stabilization of the financial markets, the lack of credit available for businesses and consumers and, most significantly, the prolonged higher level of unemployment. During the period, the equity markets reached market highs that have not been seen since September 2008 prior to the height of the recession. Following these highs, the Index pulled back to yield modest returns. The Dow Jones Industrial Average began the period at virtually its high point of 9,496.28 on August 31, 2009 increasing to its high of 11,205.03 on April 26, 2010 and falling to the 10,014.72 level at August 31, 2010. The S&P 500 began the period near its low of 1,020.62 on August 31, 2009 increasing to its high point of 1,217.28 on April 23, 2010 and declining to the 1,049.33 level at August 31, 2010. During this period the Federal Open Markets Committee of the Federal Reserve maintained the Fed Funds rate at the range of 0% to 0.25%. These factors contributed to a market environment that proved difficult for the Fund given its focus 16 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) of a “value style, reversion-to-the-mean” strategy which typically thrives in a growing economic environment. The Fund compares its performance to the S&P 500. The Fund is affected by its asset allocation weighting to the ten sectors of the Index. For the first quarter ended November 30, 2009, the portfolio holdings of the Fund under-performed the Index though still achieving a positive return. The investments of the Fund experienced a 6.11% return versus a 7.91% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio during this quarter continued to be heavily invested in equities which represented 92.4% of the assets with cash, money funds and accrued income representing 7.6% of the assets at November 30, 2009. The economic sectors of the S&P 500 that improved the most during the quarter were the Energy, Materials and Health Care sectors. The portfolio performance was positively impacted by its holdings in these sectors during this quarter; however, the portfolio’s performance was negatively impacted by its stock selections in Consumer Discretion, Information Technology and Consumer Staples sectors. The major indices are expected to remain volatile throughout 2010 and into 2011 as concerns over unemployment and inflation remain. These challenges can generate opportunities for continued averaging-into the holdings of the Fund under the Fund’s investment strategy and for identifying new potential stocks for purchase. As of the end of the first quarter, the portfolio holdings continued to be invested in all sectors of the Index, with the largest allocations in Energy (20.4%, down 0.5% from the previous quarter), Industrials (15.1%, up 0.2% from the previous quarter), Health Care (13.3%, up 0.1% from the previous quarter), and Materials (11.9%, up 1.0% from the previous quarter) sectors. The Fund’s portfolio performance was positively assisted by its stock picks in the Health Care sector (Merck & Co. up 46.0%), the Materials sector (Freeport McMoran up 31.5% and Dow Chemical up 30.5%) and the Energy sector (Peabody Energy up 36.1%). The Fund’s portfolio performance was most negatively affected by certain stock picks in the Energy sector (Denbury Resources down 12.8%), the Information Technology sector (MEMC Electronic down 24.5%) and the Financial sector (Northern Trust down 15.3% and NYSE Euronext down 10.8%). During the quarter, investment was made in the Health Care and Industrial sectors to dollar-cost-average into existing positions. Also, several of the portfolio holdings were reduced decreasing exposure to the Information Technology, Energy and eliminated the Consumer Staples sectors. The effects of the reduction in holdings increased cash during the quarter to 7.6% of the portfolio. Additionally during the quarter, the Fund realized $22.3 thousand in net gains from stock sales. The Fund is allocated in all sectors of the Index except Consumer Staples. For the second quarter ended February 28, 2010, the portfolio holdings of the Fund out-performed the Index. The investments of the Fund experienced a 3.86% return versus a 1.31% return for the Index. For the six months ended February 28, 2010, the portfolio holdings of the Fund out-performed the Index with the investments of the Fund experiencing a 10.21% return versus a 9.32% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio during this quarter was heavily invested in equities which represented 91.4% of the assets with cash, money funds and accrued income representing 8.6% of the assets at February 28, 2010. 17 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) The economic sectors of the S&P 500 that improved the most on average during the quarter were the Consumer Discretion (+3.3%), Industrial (+3.0%) and Consumer Staples (2.3%) sectors while the Telecommunication (-6.4%), Energy (-5.6%) and Basic Material (-2.3%) sectors decreased the most on average. The portfolio performance was positively impacted by its holdings in Energy, Material and Health Care sectors during this quarter; however, the portfolio’s performance was negatively impacted by its stock selections in Information Technology and Financial sectors. The uncertainty over health care reform, unemployment and inflation over the next few quarters can generate opportunities for continued averaging-into the holdings of the Fund under the Fund’s investment strategy and for identifying new potential stocks for purchase or sale. As of the end of the second quarter, the portfolio holdings continued to be invested in all sectors of the Index except Consumer Staples, with the largest allocations in Energy (19.5%, down 0.9% from the previous quarter), Industrials (15.0%, down 0.1% from the previous quarter), Health Care (13.8%, up 0.5% from the previous quarter), and Materials (12.7%, up 0.8% from the previous quarter) sectors. The Fund’s positive portfolio performance was assisted by its stock picks in the Health Care sector (UnitedHealth Group, Inc up 18.1%), the Materials sector (Ashland, Inc. up 30.9%) and the Energy sector (Smith International, Inc. up 50.8%). The Fund’s portfolio performance was most negatively affected by certain stock picks in the Financial sector (Morgan Stanley down 10.8%), the Information Technology sector (Qualcomm, Inc down 18.4% and Total System Services down 17.6%). During the quarter, one of the portfolio holdings, Ensco International, Inc, was sold decreasing exposure to the Energy sector and generating a capital gain for the Fund. The effects of the reduction in holdings increased cash to 8.6% of the portfolio during the quarter. Cash holdings are being maintained at higher than normal levels in order to have funds available for purchase opportunities or shareholder needs. As clarity of the market uncertainties becomes more evident and new opportunities for purchases are identified the cash position will be reduced to lower levels. For the third quarter ended May 31, 2010, the portfolio holdings of the Fund slightly under-performed the Index. The investments of the Fund experienced a -0.91% return versus a -0.89% return for the Index. For the nine months ended May 31, 2010, the portfolio holdings of the Fund out-performed the Index with the investments of the Fund experiencing a 9.21% return versus an 8.35% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio during this quarter continued to be heavily invested in equities which represented 92.0% of the assets with cash, money funds and accrued income representing 8.0% of the assets at May 31, 2010. The economic sectors of the S&P 500 that improved the most on average during the quarter were the Consumer Discretion (+8.63%), Financials (+4.47%) Industrials (+4.21%) sectors while the Health Care (-6.57%), Energy (-2.33%) and Consumer Staples (-1.41%) sectors decreased the most on average. The portfolio performance was positively impacted by its holdings in Industrial, Material and Consumer Discretion sectors during this quarter; however, the portfolio’s performance was negatively impacted by its stock selections in Energy and Health Care sectors. The uncertainty over health care reform, unemployment, potential end of tax incentives and inflation over the next few quarters can generate opportunities under the Fund’s investment strategy and for identifying new potential stocks for purchase or sale. 18 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) As of the end of the third quarter, the portfolio holdings continued to be invested in all sectors of the Index except Consumer Staples, with the largest allocations in Energy (18.2%, down 1.3% from the previous quarter), Industrials (16.3%, up 1.2% from the previous quarter), Materials (13.7%, up 1.0% from the previous quarter), and Health Care (12.3%, down 1.5% from the previous quarter) sectors. The Fund’s positive portfolio performance was assisted by its stock picks in the Materials sector (Titanium Metals Corp. and Allegheny Technologies, Inc. with relative returns up 0.74% and 0.33% respectively) and the Industrials sector (PACCAR, Inc. and Cummins, Inc. with relative returns up 0.38% and 0.34% respectively). The Fund’s portfolio performance was most negatively affected by certain stock picks in the Health Care sector (WellPoint, Inc., UnitedHealth Group, Inc., and Pfizer, Inc. with relative returns down -0.74%, -0.56% and -0.41% respectively) and the Energy sector (Noble Corp. with its relative return down -0.53%). There were no trades during the quarter. Cash holdings are still being maintained at higher than normal levels in order to have funds available for shareholder needs and as a defensive position. As clarity of the market uncertainties becomes more evident and new opportunities for purchases are identified the cash position may be reduced to lower levels. For the fourth quarter ended August 31, 2010, the portfolio holdings of the Fund out-performed the Index. The investments of the Fund experienced a -2.94% return versus a -3.17% return for the Index. For the 12-month reporting period ended August 31, 2010, the portfolio holdings of the Fund out-performed the Index with the investments of the Fund experiencing a 5.99% return versus a 4.91% return for the Index. Please review the Performance Analysis section of this report for additional performance information. The portfolio during this quarter continued to be heavily invested in equities which represented 95.3% of the assets with cash, money funds and accrued income representing 4.7% of the assets at August 31, 2010. The economic sectors of the S&P 500 that improved the most on average during the quarter were the Utilities (+9.73%), Telecommunication Services (+7.25%) Consumer Staples (+1.55%) sectors while the Consumer Discretionary (-8.15%), Information Technology (-6.77%) and Financials (-6.25%) sectors decreased the most on average. The portfolio performance was positively impacted by its holdings in Communication, Health Care and Utility sectors during this quarter; however, the portfolio’s performance was negatively impacted by its stock selections in Consumer Discretionary, Materials, and Financial sectors. The continued economic uncertainty and government regulation over the coming months can generate opportunities under the Fund’s investment strategy and for identifying new potential stocks for purchase or sale. As of the end of the fourth quarter, the portfolio holdings continued to be diversified across many sectors of the Index with the only exception being Consumer Staples. The largest allocations are Energy (19.5%, down 0.58% from the previous quarter), Industrials (17.0%, down 0.74% from the previous quarter), and Health Care (13.9%, up 7.61% from the previous quarter) sectors. The Fund’s positive portfolio performance was assisted by its stock picks in the Telecommunication Services sector (AT&T Corp. with a relative return up 11.23%) and the Health Care sector (Genzyme Corp. and Bristol Myers Squibb Co. with relative returns up 44.11% and 12.37% respectively). The Fund’s portfolio performance was most negatively affected by certain stock picks in the Consumer Discretionary sector (Starbucks Corp. and Newell Rubbermaid with relative returns down 11.24% 19 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) and 0.9.87% respectively) and the Materials sector (Allegheny Technologies, Ashland, Inc. and Alcoa, Inc. with relative returns down 25.45%, 13.30% and 12.22% respectively). There were no trades during the quarter. Cash holdings are still being maintained at higher than normal levels in order to have funds available for shareholder needs and as a defensive position. As clarity of the market uncertainties becomes more evident and new opportunities for purchases are identified the cash position may be reduced to lower levels. What is the Fund’s strategy? The Fund will continue to concentrate on equities contained in the S&P 500 which generally consist of large name brand corporations with good fundamentals and broad product diversification. The Fund’s adviser will continue to be disciplined in the use of its predominate strategy of reversion-to-the-mean by applying its “value investing” approach valuation model; thereby, allowing the market’s volatility to identify those securities that become under-valued and are poised to be the next performers in the market. Sector allocation in the Fund’s portfolio will primarily be determined by which companies are available for purchase pursuant to the fund strategy. It is anticipated that the Fund may hold higher levels of cash during extended periods of market uncertainty and will selectively invest the cash into equities identified by the primary investment strategy as opportunities present themselves or for dollar-cost-averaging into currently held positions. This strategy is executed with a long-term outlook and will have periods of under-performance and out-performance versus its Index. Therefore, the Fund’s daily performance can and will vary dependant upon current market conditions. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, LLC. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 20 MONTEAGLE SELECT VALUE FUND PERFORMANCE — August 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Select Value Fund Class I Shares and the S&P 500 Index Average Annual Total Return (for the periods ended August 31, 2010) One Year Five Years Ten Years or Since Inception (a) Monteagle Select Value Fund Class I Shares 5.99% (4.04)% 3.33% Class A Shares with sales load N/A N/A (4.12)% Class A Shares without sales load N/A N/A 0.92% Class C Shares N/A N/A 0.35% Class C Shares with redemption fee N/A N/A (0.66)% S&P 500 Index 4.91% (0.91)% (1.81)% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2010 for the Class A and Class C Shares. Since inception returns for Class A and Class C are aggregate total returns, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Select Value Fund Class I Shares versus the S&P 500 Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Select Value Fund, which will not invest in certain securities comprising this index. 21 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund Perform? For the year ended August 31, 2010, the Monteagle Value Fund (the “Fund”) reported a total return of 9.72%. The S&P 500 Total Return Index (“S&P 500”) and the Russell 2000 Value Total Return Index had total returns of 4.91% and 6.06% for the same time period. The Fund’s net asset value per share as of August 31, 2010 was $13.41 versus $12.34 at August 31, 2009. What is the Fund’s investment approach? The Fund’s investment goal is to achieve maximum returns through investing in undervalued companies. The Fund determines value usually based on price-to-earnings ratios, but also reviews historical price to book value ratios, dividend yield and balance sheet quality in determining whether prospective investments are truly undervalued. The adviser will hold 30 to 40 equities. The Fund seeks to maintain a minimum average market capitalization of approximately $5 billion. The current average market capitalization exceeds $30 billion. The current price earnings ratio is 12.3 times 2011 earnings and currently yields 2.2 percent. The Fund’s adviser also makes industry determinations based upon interest rate cycles. Historical relationships between short-term and long-term U.S. Treasury securities impact industry weightings as easier money promotes growth in inflation while tight money favors disinflation. The Fund also makes investments for the long-term, holding the positions for three to five years unless extraordinary events such as mergers, acquisitions or deterioration of the industry or company occur. What influenced the Fund’s performance? During the year ended August 31, 2010, the Fund achieved its performance as a result of renewed economic activity and the overall strength in the world’s equity markets. The stabilization of the financial markets contributed greatly to the positive improvement in the Fund. Interest rates remained low during the period as credit facilities were restored and capital formation occurred. More recently Federal Reserve policy had become more austere from November, 2009 thus stymieing the returns for the market and the Fund during the second half of the year. During the first quarter ending November 30, 2009 the Monteagle Value Fund outperformed the S&P 500 returning 13.18% versus 7.91% for the S&P 500. Economically sensitive issues including energy, commodities, and industrials outperformed the market during the quarter. Federal Reserve policy continued to maintain low short-term interest rates and accommodation at the Discount window allowing banks and investment banks the ability to borrow. The financial system has stabilized though lending remained absent to the small business community. The corporate bond market has been very active as interest rate spreads have narrowed indicating that companies have accessed public markets for borrowing needs. The Fund reduced its holdings in Barrick Gold, Halliburton, Goodrich, Transocean, and Tidewater. The Fund also took Merck stock and cash for its holding in Schering Plough. During the quarter, the Fund started new positions in 3Com, Aspen Insurance, Montpelier Re Holdings, NRG Energy, Rogers Communications, Sonoco Products, and Triumph Group. 22 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) During the second quarter ending February 28, 2010 the Monteagle Value Fund had modest underperformance versus the S&P 500. During the quarter ended February 28, 2010 the Fund returned 0.18% versus 1.31% for the S&P 500. Federal Reserve policy continued to maintain low short-term interest rates though it began an austerity program during November, 2009. The financial system has stabilized though lending remains absent to the small business community. The corporate bond market has been very active as interest rate spreads have narrowed indicating that companies have accessed public markets for borrowing needs. The Monteagle Value Fund continues to favor economically sensitive issues and believes that the economic recovery will bid commodity prices higher. The Fund favors industrials, energy and materials industries. During the quarter, the Fund reduced its holding in Goodrich. Additionally, Avocent was purchased by Emerson Electric and the Fund received cash for the transaction. Also, the Fund started positions in Adaptec, Shaw Group and Legg Mason. During the third quarter ending May 31, 2010 the Monteagle Value Fund had modest outperformance versus the S&P 500 during the quarter ended May 31, 2010. During the quarter ended May 31, 2010 the Fund returned 0.32% versus -0.89% for the S&P 500. Since November 2009, Federal Reserve policy changed to a more austere program with money supply not growing during this period. Federal Reserve policy continued to maintain low short-term interest rates. However, the commercial banks limited lending to the market resulting in slower monetary growth. The record money growth in 2009 has recently subsided and the market has responded with a cooling down from the higher returns for 2009. Additonally, the world markets have also experienced declines reflecting the possibility of economic slowdown for 2010. Money market yields continue to be low and the bond market has outperformed all stock indices during this period as money came out of stock mutual funds and into bond funds. The Monteagle Value Fund continues to favor economically sensitive issues although the obvious policy changes at the Fed and other world central banks have quelled the commodity markets. Turmoil in the European financial markets has created questions about the Euro being a formidable reserve currency against the dollar. Middle Eastern investors have shifted out of the Euro into the dollar and the Euro has fallen in its exchange value by twenty percent against the dollar. Deflationary pressures have eliminated inflation from being any concern for central banking policy. For the time being, the slow monetary growth has sidelined further gains in stock prices for the broader market. During the quarter, the Fund sold its Microsoft position and 3Com was purchased by Hewett Packard for cash. The Fund added to its positions in SAI Corp., Amkor Technology, Adaptec, Inc. and Wendys/Arby’s Group, Inc. During the fourth quarter ending August 31, 2010 the Monteagle Value Fund underperformed versus the S&P 500 during the quarter ended August 31, 2010. During the quarter ended August 31, 2010 the Fund returned -3.54% versus -3.17% for the S&P 500. Since November 2009, Federal Reserve policy changed to a more austere program with money supply not growing during this period. Federal Reserve policy continues to maintain low short-term interest rates. Money supply growth has been near zero for the period up to the end of the fiscal year. Additionally, world banks have coordinated tighter money supply growth and market have responded with weakness around the world. The U.S. bond market has enjoyed tremendous appreciation at the expense of common stocks bidding prices up dropping yields to 30 year lows. Usually, lower bond yields lead to 23 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) higher stock prices. We believe this will occur in the coming months. The Monteagle Value Fund continues to favor economically sensitive issues although the obvious policy changes at the Fed and other world central banks have quelled the commodity markets. Recent policy announcements by the FOMC at the Federal Reserve indicate the Fed will do what is necessary to raise the inflation rate to a more acceptable level. We believe that many of our holdings will benefit from this change at the Fed. During the quarter, the Fund made no changes to its portfolio. The current market has become more erratic due to the advent of the professional trader and the explosive growth of the ETF industry. During the first half of the year, the bond market’s strength actually took record amounts of cash from the stock market which also impeded the overall returns for the Fund. The recent decline in yields on U.S. Treasury securities reached 30 year lows. Ultimately, we anticipate that improved stock market returns will attract money away from bonds for the foreseeable future. The current U.S. Treasury yield curve supports growing economic activity. The Federal Reserve has reiterated its willingness to do what is necessary to avert further deflationary pressures associated with job and housing weakness. What is the Fund’s current strategy? The Fund continues to focus on consistency in earnings in its holdings. The Fund remains committed to economically sensitive issues including energy, materials, and industrials. The Fund has a modest overweight in energy, materials, telecommunications and industrials as the economic recovery continues to sputter and recent Fed policy statements indicated they were concerned that it would be willing to accept higher inflation as it fends off deflationary forces. The Fund is underweight financials, utilities, health and technology sectors. The Fund believes that worldwide economic recovery has started though unemployment remains high and housing weak. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, LLC. The Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 24 MONTEAGLE VALUE FUND PERFORMANCE — August 31, 2010 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Value Fund Class I Shares, the S&P 500 Index and the Russell 2000 Value Index Average Annual Total Return (for the periods ended August 31, 2010) One Year Five Years Ten Years or Since Inception (a) Monteagle Value Fund Class I Shares 9.72% 0.13% 4.85% Class A Shares with sales load N/A N/A (5.45)% Class A Shares without sales load N/A N/A (0.47)% Class C Shares N/A N/A (1.05)% Class C Shares with redemption fee N/A N/A (2.04)% S&P 500 Index 4.91% (0.91)% (1.81)% Russell 2000 Value Index 6.06% (1.33)% 6.56% (a) Represents the period from the commencement of operations (November 6, 2009) through August 31, 2010 for the Class A and Class C Shares. Since inception returns for Class A and Class C are aggregate total returns, not annualized. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Value Fund Class I Shares versus the S&P 500 Index and the Russell 2000 Value Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index and the Russell 2000 Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Monteagle Value Fund, which will not invest in certain securities comprising these indices. 25 MONTEAGLE FIXED INCOME FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2010 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) U.S. Treasury Note, 3.625%, due 02/15/2020 6.31% U.S. Treasury Note, 3.50%, due 05/15/2020 6.24% FNMA, Pool 386008, 4.52%, due 04/01/2013 3.30% FHLMC, 3.75%, due 03/27/2019 3.12% FFCB, 4.875%, due 12/16/2015 2.49% U.S. Treasury Note, 3.75%, due 11/15/2018 2.41% U.S. Treasury Note, 3.625%, due 08/15/2019 2.37% FHLMC, Series 3290 PD, 5.50%, due 03/15/2035 2.37% Johnson & Johnson, 5.15%, due 07/15/2018 2.02% FHLMC, Series 2841 BY, 5.00%, due 08/15/2019 2.01% Sector Allocation (% of Net Assets) Corporate Bonds 41.01% U.S. Government and Agency Obligations 36.09% Mortgage-Backed Securities 17.83% Money Market Funds 3.84% Municipal Obligations 0.46% Other Assets in Excess of Liabilities 0.77% 100.00% 26 MONTEAGLE INFORMED INVESTOR GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2010 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) ProShares Ultra S&P 500 21.57% ProShares Ultra QQQ 21.11% ProShares Ultra Russell 2000 19.47% Valeant Pharmaceuticals International 5.56% F5 Networks, Inc. 4.63% VMWare, Inc. - Class A 4.07% El Paso Pipeline Partners LP 4.05% Priceline.com, Inc. 3.90% Lubrizol Corp. 3.54% Solera Holdings, Inc. 2.83% Top Ten Portfolio Industries (% of Net Assets) Internet 10.70% Pharmaceuticals 7.19% Software 6.90% Pipelines 4.05% Chemicals 3.54% Retail 1.51% Semiconductors 1.09% Machinery - Diversified 1.08% 36.06% Economic Sectors with Cash and Other Assets (% of Net Assets) Exchange-Traded Funds 62.15% Communications 10.70% Technology 7.99% Consumer, Non-cyclical 7.19% Money Market Funds 4.87% Energy 4.05% Basic Materials 3.54% Consumer, Cyclical 1.51% Industrial 1.08% Liabilities in Excess of Other Assets (3.08)% 100.00% 27 MONTEAGLE QUALITY GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2010 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Apple, Inc. 4.70% Exxon Mobil Corp. 3.20% Microsoft Corp. 2.83% International Business Machines Corp. 2.71% Danaher Corp. 2.68% Apache Corp. 2.58% Nike, Inc. - Class B 2.56% Google, Inc. 2.52% Cognizant Technology Solutions Corp. 2.51% Walt Disney Co. 2.19% Top Ten Portfolio Industries (% of Net Assets) Computers 11.59% Retail 7.53% Oil & Gas 5.78% Software 5.10% Telecommunications 5.02% Pharmaceuticals 4.97% Food 4.54% Diversified Financial Services 4.45% Semiconductors 4.11% Machinery - Diversified 4.08% 57.17% Economic Sectors with Cash and Other Assets (% of Net Assets) Technology 20.80% Consumer, Non-cyclical 16.82% Industrial 14.04% Communications 12.97% Consumer, Cyclical 11.69% Energy 9.10% Financial 6.59% Basic Materials 4.54% Money Market Funds 3.38% Utilities 1.04% Liabilities in Excess of Other Assets (0.97)% 100.00% 28 MONTEAGLE SELECT VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2010 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Target Corp. 3.79% UnitedHealth Group, Inc. 3.13% WellPoint, Inc. 3.01% PACCAR, Inc. 2.95% Applied Materials, Inc. 2.83% Schlumberger Ltd. 2.82% Titanium Metals Corp. 2.63% Pfizer, Inc. 2.60% Cummins, Inc. 2.52% Caterpillar, Inc. 2.13% Top Ten Portfolio Industries (% of Net Assets) Oil & Gas 10.30% Retail 6.59% Healthcare - Services 6.15% Semiconductors 5.60% Mining 5.53% Pharmaceuticals 5.24% Oil & Gas - Services 5.16% Banks 5.08% Machinery - Diversified 4.43% Chemicals 3.71% 57.79% Economic Sectors with Cash and Other Assets (% of Net Assets) Industrial 17.77% Energy 17.00% Consumer, Non-cyclical 15.14% Basic Materials 12.21% Consumer, Cyclical 11.13% Financial 11.03% Technology 7.13% Money Market Funds 4.75% Communications 2.61% Utilities 1.10% Other Assets in Excess of Liabilities 0.13% 100.00% 29 MONTEAGLE VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2010 (Unaudited) ­ FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Newmont Mining Corp. 6.02% Barrick Gold Corp. 4.59% Eastman Chemical Co. 4.31% E.I. du Pont de Nemours & Co. 4.22% Gap, Inc. 4.03% Merck & Co., Inc. 3.98% Halliburtion Co. 3.95% Tidewater, Inc. 3.93% Goodrich Corp. 3.84% AT&T, Inc. 3.79% Top Ten Portfolio Industries (% of Net Assets) Mining 13.47% Telecommunications 10.61% Pharmaceuticals 9.16% Chemicals 8.53% Retail 7.83% Transportation 7.43% Aerospace & Defense 6.45% Oil & Gas 6.09% Semiconductors 4.95% Electric 4.65% 79.17% Economic Sectors with Cash and Other Assets (% of Net Assets) Industrial 22.16% Basic Materials 22.00% Consumer, Non-cyclical 10.83% Communications 10.61% Energy 10.04% Consumer, Cyclical 7.83% Financial 5.06% Technology 4.95% Utilities 4.65% Money Market Funds 1.71% Other Assets in Excess of Liabilities 0.16% 100.00% 30 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2010 Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 36.09% Fair Value U.S. Treasury Notes - 17.32% $ 3.50%, due 05/15/2020 $ 3.625%, due 08/15/2019 3.625%, due 02/15/2020 3.75%, due 11/15/2018 839,883 6,047,989 Federal Farm Credit Bank - 3.23% 4.875%, due 12/16/2015 5.375%, due 07/18/2011 261,137 1,128,780 Federal Home Loan Bank - 6.97% 5.00%, due 09/03/2015 5.05%, due 01/03/2018 5.125%, due 08/14/2013 5.25%, due 06/18/2014 5.25%, due 11/08/2017 5.75%, due 05/15/2012 272,077 2,433,520 Federal Home Loan Mortgage Corporation - 4.60% 3.75%, due 03/27/2019 5.625%, due 03/15/2011 514,515 1,604,399 Federal National Mortgage Association - 3.97% 5.00%, due 03/02/2015 5.00%, due 08/02/2012 5.00%, due 08/02/2012 540,918 1,386,396 Total U.S. Government and Agency Obligations (Cost $11,679,457) 12,601,084 The accompanying notes are an integral part of the financial statements. 31 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2010 (Continued)­ Par Value CORPORATE BONDS - 41.01% Fair Value Aerospace & Defense - 3.56% $ General Dynamics Corp., 5.25%, due 02/01/2014 $ United Technologies Corp., 5.375%, due 12/15/2017 592,111 1,244,802 Banks - 8.34% Bank of America Corp., 4.875%, due 01/15/2013 Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Morgan Stanley, 6.60% due 04/01/2012 State Street Corp., 4.30%, due 05/30/2014 (b) SunTrust Bank, 6.375%, due 04/01/2011 Wells Fargo & Co., 5.25%, due 10/23/2012 268,996 2,910,335 Beverages - 3.90% Anheuser-Busch Cos., Inc., 6.00%, due 04/15/2011 (b) Bottling Group, LLC, 4.625%, due 11/15/2012 Coca-Cola Co., 5.75%, due 03/15/2011 513,971 1,362,221 Biotechnology - 1.61% Amgen, Inc., 4.50%, due 03/15/2020 Amgen, Inc., 4.85%, due 11/18/2014 282,770 562,012 Computers - 1.16% Hewlett-Packard Co., 6.125%, due 03/01/2014 405,108 Diversified Financial Services - 1.62% CME Group, Inc., 5.75%, due 02/15/2014 567,205 Electric - 3.15% Florida Power Corp., 4.55%, due 04/01/2020 (b) Georgia Power Co., 4.25%, due 12/01/2019 541,540 1,101,035 Electrical Components - 0.84% Emerson Electric Co., 5.125%, due 12/01/2016 (b) 291,669 Food - 2.02% Campbell Soup Co., 6.75%, due 02/15/2011 McCormick & Co., Inc., 5.25%, due 09/01/2013 (b) 449,157 706,610 The accompanying notes are an integral part of the financial statements. 32 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2010 (Continued)­ Par Value CORPORATE BONDS - 41.01% (Continued) Fair Value Healthcare - Products - 2.02% $ Johnson & Johnson, 5.15%, due 07/15/2018 $
